1     Pamela M. Egan, WSBA No. 54736
      POTOMAC LAW GROUP PLLC
2     1905 7th Ave. W.
      Seattle, WA 98119
3     Telephone: (415) 297-0132
      Email: pegan@potomaclaw.com
4      Attorneys for Mark D. Waldron, Plaintiff,
      in his capacity as Chapter 7 Trustee
5

6                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF WASHINGTON
7

8     In re:                                          Case No. 18-03197 FPC 11
9     GIGA WATT, Inc., a Washington                   The Honorable Frederick P. Corbit
      corporation,
10                   Debtor.                          Chapter 7
11    MARK D. WALDRON, as Chapter 7                   Adv. Case No. 20-80031
      Trustee,
12                                                    TRUSTEE’S RULE 26(f) REPORT
                          Plaintiff,
13
                           vs.
14
      PERKINS COIE LLP, a Washington
15    limited liability partnership, et al.,

16                        Defendants.

17                        -and-

18    THE GIGA WATT PROJECT, a
      partnership,
19
                          Nominal Defendant.
20

21             Pursuant to Federal Rule of Civil Procedure (FRCP) 26(f), applicable hereto

22    by Federal Rule of Bankruptcy Procedure (FRBP) 7026, on December 23, 2020,

23    by telephone, the following parties to this action met and conferred on the topics

24    TRUSTEE AND KUZENNY’S
      RULE 26(f) REPORT – Page 1
25
     20-80031-FPC      Doc 22     Filed 01/07/21   Entered 01/07/21 23:13:42   Pg 1 of 6
1     outlined in this report: (1) Elon Berk, counsel for Andrey Kuzenny (“Kuzenny”),
2     (2) Ralph Cromwell and John Munding, counsel for Perkins Coie LLP and for

3     Lowell Ness (collectively, “Perkins Coie”), and (3) undersigned counsel for Mark

4     D. Waldron, in his capacity as Chapter 7 Trustee (“Trustee” or “Plaintiff”). On
5     January 6, 2021, counsel for Andrey Kuzenny and undersigned further conferred

6     by telephone regarding the topics outlined in this report.

7          1.           Nature of Claims and Defenses.
8                  a)      Claims
9              Giga Watt Pte. Ltd. (“GW Singapore”) misappropriated approximately

10    $10.8 million from an escrow with the substantial assistance of Kuzenny and
11    Perkins Coie. The escrow held the proceeds of an Initial Coin Offering (“ICO”)

12    conducted by Giga Watt, Inc. (“Giga Watt”) and GW Singapore pursuant to the

13    Giga Watt Project, which was a partnership between Giga Watt and GW
14    Singapore. Through the ICO, GW Singapore sold tokens. One token represented

15    the right to use 1 watt of mining power at Giga Watt’s facilities for fifty years. A

16    token initially cost $1, with the price increasing in $.05 increments until it reached
17    $1.20.

18             The first set of facilities would be built with either Giga Watt’s own money

19    or a loan from GW Singapore. When that first set was completed, GW Singapore
20    would be entitled to withdraw a certain amount of ICO token sale proceeds. For

21    example, if Giga Watt built out three (3) megawatts of mining capacity, then GW

22    Singapore could withdraw approximately $3 million from the ICO. GW Singapore
23    would then lend a portion or all of those proceeds to Giga Watt so that Giga Watt

24    TRUSTEE AND KUZENNY’S
      RULE 26(f) REPORT – Page 2
25
     20-80031-FPC         Doc 22    Filed 01/07/21   Entered 01/07/21 23:13:42   Pg 2 of 6
1     could build the next set of pods. When those were built, a corresponding amount
2     of money could be released from the escrow. When construction was completed, a

3     corresponding amount of tokens would also be released.

4           Kuzenny, GW Singapore and Perkins Coie released the escrow proceeds
5     regardless of construction. Holders of approximately half of all the tokens sold,

6     who were entitled to either power or a refund, received neither. Bleeding out the

7     escrow destroyed or materially contributed to the demise of the Giga Watt Project.
8                b)       Defenses
9           Kuzenny has invoked the privilege against self-incrimination provided by

10    the Fifth Amendment of the U.S. Constitution. In his Answer, filed on January 7,
11    2021, he has also raised certain affirmative defenses. [AP Doc 21.]

12          Perkins Coie has stated that it is not prepared to discuss its defenses until

13    the motion to withdraw the reference that it filed on December 31, 2021 [AP Doc
14    17] is resolved. FRBP 5011 provides that a motion to withdraw the reference does

15    not stay the proceeding.

16         2.         Initial/Pre-Discovery Disclosures.
17          On November 23, 2020, the Trustee sent to Perkins Coie, through counsel, a

18    copy of the Complaint (unredacted) with hyperlinks to the evidence underlying

19    the allegations.
20          At the conference on December 23, 2021, Plaintiff verbally provided: (a)

21    the name of each individual likely to have discoverable information, along with

22    the subjects of that information, that the Plaintiff may use to supports its claims
23    and (b) a description by category and location of all documents, electronically

24    TRUSTEE AND KUZENNY’S
      RULE 26(f) REPORT – Page 3
25
     20-80031-FPC        Doc 22   Filed 01/07/21   Entered 01/07/21 23:13:42   Pg 3 of 6
1     stored information, and tangible things that the Plaintiff may use to support his
2     claims. Plaintiff has not yet provided to the Defendants a computation of damages.

3     However, when it provides its written Initial Disclosures, it will address this issue.

4           On January 7, 2021, the Trustee sent to Kuzenny, through counsel, a copy
5     of the Complaint (unredacted) with hyperlinks to the evidence underlying the

6     allegations.

7           Kuzenny, through counsel, has asserted that he cannot produce any
8     discovery because he has invoked the privilege against self-incrimination. Counsel

9     for Kuzenny and for the Trustee have agreed to discuss the interplay between the

10    Fifth Amendment privilege, the duty to produce discovery, and the right to assert
11    affirmative defenses. Counsel for the Trustee will be prepared to discuss these

12    issues at the Scheduling Conference. They also discussed the possibility of

13    settlement.
14          Perkins Coie has declined to discuss discovery or otherwise participate in

15    the case pending resolution of its motion to withdraw the reference. The due date

16    for an answer is January 7, 2021. No answer from Perkins Coie is on file. No
17    motion to stay the proceeding has been filed. Instead, on the due date for this

18    report, Perkins Coie filed an expedited motion to extend today’s deadline and to

19    extend the Scheduling Conference.
20    Dated: January 7, 2021           POTOMAC LAW GROUP PLLC
21
                                       By:            /s/ Pamela M. Egan______________
22                                              Pamela M. Egan (WSBA No. 54736)
                                                Attorneys for Mark D. Waldron, Chapter 7
23                                              Trustee, Plaintiff
24    TRUSTEE AND KUZENNY’S
      RULE 26(f) REPORT – Page 4
25
     20-80031-FPC    Doc 22    Filed 01/07/21    Entered 01/07/21 23:13:42   Pg 4 of 6
1

2

3

4

5

6

7

8

9

10
11

12

13
14

15

16

17

18

19
20

21

22
23

24    TRUSTEE AND KUZENNY’S
      RULE 26(f) REPORT – Page 5
25
     20-80031-FPC   Doc 22   Filed 01/07/21   Entered 01/07/21 23:13:42   Pg 5 of 6
1    4821-4766-0758, v. 1
2

3

4

5

6

7

8

9

10
11

12

13
14

15

16

17

18

19
20

21

22
23   CHAPTER 11 TRUSTEE’S REPLY
     TO RESPONSE TO MOTION TO
24   DISMISS AMENDED COMPLAINT – Page 1

25
     20-80031-FPC   Doc 22   Filed 01/07/21   Entered 01/07/21 23:13:42   Pg 6 of 6
